
	
		I
		112th CONGRESS
		1st Session
		H. R. 3009
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Wildlife Refuge System
		  Administration Act of 1966 to require that any new national wildlife refuge may
		  not be established except as expressly authorized by statute.
	
	
		1.Short titleThis Act may be cited as the
			 National Wildlife Refuge Review Act of
			 2011.
		2.Prohibition on
			 establishment of new national wildlife refuges
			(a)In
			 generalSection 4(a) of the
			 National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(a))
			 is amended by adding at the end the following:
				
					(6)The Secretary may not establish any
				national wildlife refuge except as expressly authorized by a law enacted after
				September 30,
				2011.
					.
			(b)Existing refuges
			 not affectedThe amendment
			 made by subsection (a) shall not apply with respect to any national wildlife
			 refuge established on or before September 30, 2011.
			
